

(PAGE NUMBERS REFER TO PAPER DOCUMENT ONLY)


EXHIBIT 10.68


RELEASE AND SETTLEMENT AGREEMENT


THIS RELEASE AND SETTLEMENT AGREEMENT by and between CONSUMER PROGRAMS
INCORPORATED (the “Corporation”) and GARY W. DOUGLASS (the “Executive”) is
entered into as of this 31st day of December 2008.


WHEREAS, the Corporation and the Executive entered into an Employment Agreement
dated as of April 8, 2002, as amended by that  certain Amendment to Exhibit C
dated as of  October 1, 2003,  the Second Amendment to Employment Agreement
dated as of July 3, 2007 and the Second Amendment to Exhibit C dated as of April
10, 2008 (as amended, the “Employment Agreement”); and


WHEREAS, Subsections 4(a)(relating to death benefits), 4(b)(relating to
disability benefits), 4(c)(relating to supplemental retirement benefits), and
4(d)(relating to survivability of death and supplemental retirement benefits)
of  Exhibit C to the Employment Agreement provide Executive with certain Death
Benefits, Disability Benefits and Supplemental Retirement Benefits (collectively
referred to herein as the “SERP Benefits”) that provides for monthly payments to
Executive or his beneficiaries for a period of at least two hundred forty (240)
months in the event of death or retirement and for disability payments until the
earlier of death or Executive reaches age 65 if Executive’s employment
terminates as a result of disability; and


WHEREAS, Executive is 100% vested in his SERP Benefits; and


WHEREAS, the Corporation and the Executive have agreed to a lump sum payment of
the SERP Benefits at a negotiated discount in exchange for Executive’s release
of the Corporation from all future obligations to pay Executive SERP Benefits;
and


WHEREAS, Executive resigned his employment with the Corporation as of April 18,
2008.


NOW, THEREFORE, in consideration of the covenants set forth herein and for other
good and valuable consideration, the Corporation and Executive hereby agree as
follows:


    1.  In consideration of the Corporation’s payment to Executive of the gross
amount of Four Hundred Thousand Dollars ($400,000) (the “Accelerated Payment”),
between January 5, 2009 and January 9, 2009, Subsections 4(a) relating to death
benefits, 4(b) relating to disability benefits, 4(c) relating to supplemental
retirement benefits and 4(d) relating to survivability of death and supplemental
retirement benefits, of Exhibit to the Employment Agreement are hereby satisfied
in their entirety and fully discharged. Executive and the Corporation further
agree that the Accelerated Payment is being made pursuant to the transitional
rules relating to Code Section 409A, as set out in Internal Revenue Service
Notice 2007-86.


1
 

 
 
 

 
2.  In consideration of the payment made pursuant to Section 1 of this
Agreement, Executive, on his own behalf and on behalf of his heirs and legal
representatives, does hereby release the Corporation, its affiliated
corporations, and its respective directors, officers, employees and agents of
and from any and all claims and causes of action for money or other damages or
relief of any kind whatsoever from the Corporation, arising directly or
indirectly out of the Employment Agreement, including the SERP benefits.
 
        3.  Executive acknowledges and agrees that upon his receipt of the
payment described in Section 1 of this Agreement for settlement of his SERP
Benefits, all obligations of the Corporation due and owing to him under
Employment Agreement or otherwise relating to his employment by the Corporation
have been satisfied and that he has no other claim relating to or arising from
his employment with the Corporation; provided, however, that Executive shall not
be deemed to waive any of his rights with respect to benefit plans of the
Corporation in which he is or has been a participant, including without
limitation, medical, vision, dental, disability and life insurance benefit
plans, the 401(k) plan and the retirement plan.

 
4.  Executive hereby acknowledges that he has read this release and has been
advised to consult an attorney with respect to the terms hereof, and that he
fully understands and voluntarily accepts such terms.


5.  Executive agrees and acknowledges that the Accelerated Payment shall be net
of any taxes that the Corporation is required to withhold thereon, including but
not limited to federal and state income and employment taxes.


6.  This Agreement shall be governed and construed in accordance with the
substantive laws of the State of Missouri.




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK










2





 
 

 







IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.




CONSUMER PROGRAMS INCORPORATED




By:/s/Renato Cataldo
______________________________________
Renatdo Cataldo


Its: Chief Executive Officer, President
______________________________________
                      the “Corporation”


               /s/Gary W. Douglass
              ____________________________________
                                                      Executive

 
 

 
